SDC 57.0334 provides that the assessor in making the assessment shall not "adopt as a criterion of value the price for which the property would sell at auction or at a forced sale." SDC 57.1124 provides that all sales by the county of the property acquired by tax deed "shall be made under the direction of the county auditor at public auction to the highest bidder * * *." See also Ch. 25, Laws of 1939, as amended by Chapters 37 and 38, Laws of 1941 and Ch. 34, Laws of 1943. These laws appear in the code chapter on Taxation, and there is no reason to believe that the term "auction" as used in SDC 57.0334 was not intended to include the sale at auction required by SDC 57.1124. It is my opinion, therefore, that the trial judge was in error when, as stated in his opinion, he used as "one of the controlling factors" in fixing valuations the sale price the county received for lands it had acquired under tax deed.
I concur in the reversal of the judgment.